 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    TSHOMBE M. KELLEY,                                 No. 2:17-cv-01529 MCE GGH P
12                       Petitioner,
13           v.                                          ORDER
14    M.E. SPEARMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has timely filed a notice of appeal of this

18   court’s April 23, 2019 dismissal of his application for a writ of habeas corpus for failure to

19   exhaust state remedies before the Ninth Circuit Court of Appeals. ECF No. 18. On May 28,

20   2019, the court of appeals remanded this case to the district court for the limited purpose of

21   granting or denying a certificate of appealiabilty. See ECF No. 21. Before petitioner can appeal

22   this court’s decision, a certificate of appealability must issue. 28 U.S.C. § 2253(c); Fed. R. App.

23   P. 22(b).

24          A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant has

25   made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

26   court must either issue a certificate of appealability indicating which issues satisfy the required

27   showing or must state the reasons why such a certificate should not issue. Fed. R. App. P. 22(b).

28   ////
                                                        1
 1           Where, as here, the petition was dismissed on procedural grounds, a certificate of
 2   appealability “should issue . . . if the prisoner can show, at least, [1] that jurists of reason would
 3   find it debatable whether the petition states a valid claim for the denial of a constitutional right,
 4   and [2] that jurists of reason would find it debatable whether the district court was correct in its
 5   procedural ruling.” Petrocelli v. Angelone, 248 F.3d 877, 883-84 (9th Cir. 2001) (citing Slack v.
 6   McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1600-01, 1604 (2000)).
 7           After careful review of the entire record herein, this court finds that petitioner has not
 8   satisfied the first requirement for issuance of a certificate of appealability in this case.
 9   Specifically, there is no showing that jurists of reason would find it debatable whether this court
10   was correct in its procedural ruling. Accordingly, a certificate of appealability should not issue in
11   this action.
12           IT IS SO ORDERED.
13   Dated: June 11, 2019
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                          2
